            Case 3:18-cv-05987-VC Document 33 Filed 01/10/19 Page 1 of 4



Steve W. Berman (admitted pro hac vice)
HAGENS BERMAN SOBOL SHAPIRO LLP
1301 Second Ave, Suite 2000
Seattle, WA 98101
(206) 623-7292
steve@hbsslaw.com

Elaine T. Byszewski (SBN 222304)
HAGENS BERMAN SOBOL SHAPIRO LLP
301 N. Lake Avenue, Suite 920
Pasadena, CA 91101
(213) 330-7150
elaine@hbsslaw.com

Attorneys for Plaintiff Allen Lee and the Proposed Class

Randall B. Aiman-Smith (SBN 124599)
Hallie Von Rock (SBN 233152)
AIMAN-SMITH & MARCY
7677 Oakport St. Suite 1150
Oakland, CA 94621
(510) 817-2711
ras@asmlawyers.com

Attorneys for Plaintiff Mahmoud Ameri and the Proposed Class


                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                 SAN FRANCISCO DIVISION


ALLEN LEE, on behalf of himself and all              Case Nos. 18-cv-5987-VC & 18-cv-6750-VC
others similarly situated,
                                                     CLASS ACTION
                                     Plaintiff,
                                                     STATEMENT OF RECENT DECISION
       v.                                            PER LOCAL RULE 7-3(D)(2)

TICKETMASTER L.L.C., a Virginia                      Hearing Date: March 7, 2019
corporation, LIVE NATION                             Time: 10:00 am
ENTERTAINMENT, INC., a Delaware                      Place: Courtroom 4
corporation,                                         Judge: Hon. Vince Chhabria

                                  Defendants.

MAHMOUD AMERI, on behalf of himself
and all others similarly situated,
          Case 3:18-cv-05987-VC Document 33 Filed 01/10/19 Page 2 of 4




                               Plaintiff,

     v.

TICKETMASTER LLC, and DOES 1-10,
inclusive,

                             Defendants.
           Case 3:18-cv-05987-VC Document 33 Filed 01/10/19 Page 3 of 4



       Following the filing of plaintiffs’ opposition to defendants’ motion to compel arbitration on

December 21, 2018, the Supreme Court issued Henry Schein, Inc. v. Archer & White Sales, Inc. on

January 8, 2019.1 In Schein, the Supreme Court settled a split among the Courts of Appeals as to

whether there is a “wholly groundless” exception when the parties have agreed that arbitrability—

the determination of whether their arbitration agreement applies to the particular dispute—should be

delegated to the arbitrator.2 The Supreme Court held that such an exception is inconsistent with the

FAA.3 So the parties’ argument based on this exception is no longer pertinent.4 But, as stated in

opposition, where there is no agreement to arbitrate in the first place, it is not necessary to reach

whether the terms validly delegate any question of arbitrability to an arbitrator.5 Moreover, the

arbitration provisions do not clearly and unmistakably delegate arbitrability to the arbitrator, and the

delegation clause in the Ticketmaster arbitration provision is also unconscionable and therefore

unenforceable.6


DATED: January 10, 2019                        HAGENS BERMAN SOBOL SHAPIRO LLP

                                               By:      /s/ Steve W. Berman
                                               Steve W. Berman (admitted pro hac vice)
                                               1301 Second Ave, Suite 2000
                                               Seattle, WA 98101
                                               (206) 623-7292
                                               steve@hbsslaw.com

                                               Elaine T. Byszewski (SBN 222304)
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               301 North Lake Avenue, Suite 920
                                               Pasadena, CA 91101
                                               (213) 330-7150
                                               elaine@hbsslaw.com

                                               Attorneys for Plaintiff Allen Lee and the Proposed
                                               Class

   1
    No. 17-1272, __ S. Ct. __, 2019 WL 122164 (Jan. 8, 2019), attached as Exhibit A.
   2
    Id. at *2.
  3
    Id.
  4
    Plaintiffs’ Joint Opposition to Defendants’ Motion to Compel Arbitration, ECF 29, at 2;
Motion, ECF No. 25, at 13, 15.
  5
    Opposition at 2-8.
  6
    Id. at 13-15.


STATEMENT OF RECENT DECISION                      -1-
          Case 3:18-cv-05987-VC Document 33 Filed 01/10/19 Page 4 of 4



DATED: January 10, 2019              AIMAN-SMITH & MARCY

                                     By:     /s/ Randall B. Aiman-Smith
                                     Randall B. Aiman-Smith (SBN 124599)
                                     Reed W.L. Marcy (SBN 191531)
                                     Hallie Von Rock (SBN 233152)
                                     Carey A. James (SBN 269270)
                                     Brent A. Robinson (SBN 289373)
                                     7677 Oakport St. Suite 1150
                                     Oakland, CA 94621
                                     (510) 817-2711
                                     ras@asmlawyers.com
                                     rwlm@asmlawyers.com
                                     hvr@asmlawyers.com
                                     caj@asmlawyers.com
                                     bar@asmlawyers.com

                                     Attorneys for Plaintiff Mahmoud Ameri and the
                                     Proposed Class




STATEMENT OF RECENT DECISION           -2-
